Exhibit 10.5




Shops at Village Walk

Fort Myers, Florida










ASSIGNMENT OF TENANT LEASES AND SECURITY DEPOSITS







This ASSIGNMENT OF TENANT LEASES AND SECURITY DEPOSITS (the “Assignment”) is
made and entered into this 5th day of November, 2010  by  SHOPS AT VILLAGE WALK,
L.L.C., a Florida limited liability company (“Assignor”) and INLAND DIVERSIFIED
FORT MYERS VILLAGE WALK, L.L.C., a Delaware limited liability company
(“Assignee”).




R E C I T A L S:




A.

Assignor and Assignee have entered into that certain letter agreement dated as
of July 16, 2010, as amended (the “Agreement”) relating to the sale of that
certain tract of land together with the improvements thereon (the “Property”)
located in Fort Myers, Florida, and being legally described in Exhibit A,
attached hereto and made a part hereof.




B.

Assignor is the landlord under various leases (“Leases”) for commercial spaces
on the Premises which Leases are identified on the rent roll (“Rent Roll”)
attached hereto as  Exhibit B and made a part hereof, which Assignor certifies
is true and correct.




C.

 Pursuant to the terms of certain Leases, certain tenants thereof have paid to
Assignor certain security deposits (“Security Deposits”), which are listed on
the Rent Roll.




D.

 Assignor desires to assign and transfer all of its right, title and interest in
the Leases, including all rents (“Rents”), due or to become due under the Leases
on or after November 5, 2010  (“Proration Date”), and in the Security Deposits,
to Purchaser in accordance with the terms herein set forth.




NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:




1.

Recitals; Defined Terms.  The foregoing recitals are acknowledged to be accurate
and are incorporated herein by reference.  Capitalized terms used in this
Assignment and not defined herein but defined in the Agreement shall have the
meanings given to such terms in the Agreement.




2.

Assignment.  Assignor hereby absolutely sells, assigns, transfers and conveys
all of its right, title and interest in and to the Leases, the Rents and the
Security Deposits to Assignee.  Assignor represents and warrants to Assignee
that as of the date hereof and the Proration Date, except as may be set forth in
Exhibit C, (i) the Leases are in full force and effect, there exist no defaults
by Assignor under the Leases and Assignor has fully performed all of its
obligations under the Leases through the Proration Date and (ii) that Assignor
has not previously sold, conveyed or assigned, or purported to sell, convey or
assign, the Leases or Rents absolutely or for security, except





129875.1













to the mortgagee of record, if any, which assignment shall be released at
closing of the sale of the Premises to Assignee.




Assignor shall retain all rights to collect any amounts accrued but unpaid as of
the Proration Date. If any tenant should remit any such amount to Assignee,
Assignee shall pay such amount to Assignor, when collected by Assignor.  The
first monies received by Assignee from each tenant after the Proration Date
shall be applied first to current rents and other amounts due (unless specially
designated by the tenant) and thereafter shall be applied to rents and other
amounts due in arrears.  Assignor reserves all claims and causes of action
against tenants and others who are in arrears as of the Proration Date (other
than the right to terminate such tenant’s lease or its right of possession), and
Assignee shall reasonably cooperate with Assignor (at Assignor's expense) in
pursuing such arrearages and shall promptly remit arrearages and other sums due
to Seller upon receipt thereof.

 

3.

Assignee Assumption and Indemnification.  Assignee hereby assumes all of
Assignor’s obligations under the Leases solely to the extent that such
obligations first arise and accrue and relate solely to acts or omissions first
occurring on or after the Proration Date and hereby assumes all obligations with
respect to the refund of Security Deposits and interest, if any, required to be
paid thereon to the tenants of the Leases, pursuant to and in accordance with
the terms and provisions of the Leases, but only to the extent that such
Security Deposits are identified on the Rent Roll and are accounted for in
writing to the Assignee.  Assignee hereby agrees to defend, indemnify, save and
hold Assignor, and its directors, officers, partners, members, employees and
agents, and parent, subsidiary and affiliate corporations and each of their
respective successor and assigns harmless from and against any and all
liabilities, obligations, claims, damages, judgments, and expenses, including
reasonable attorneys fees, arising from any and all claims, suits, or actions or
causes of action made by any person, firm, associations, corporation,
organization, partnership, venture or governmental entity for monies now or
hereafter owed or claimed to be owed to them with respect to security deposit
obligations so assigned and lease obligations of landlord/lessor under the
Leases required to be performed on and after the Proration Date, except that
Assignor will retain all liabilities relating to reconciling accounts for all
years prior to the Proration Date.




4.

Assignor Indemnification. Assignor hereby agrees to defend, indemnify, save and
hold Assignee, and its directors, officers, partners, members, depositors,
beneficiaries, employees and agents, and parent, subsidiary and affiliate
corporations and each of their respective successor and assigns harmless from
and against any and all liabilities, obligations, claims, damages, judgments,
and expenses, including reasonable attorneys fees, arising from any and all
claims, suits, or actions or causes of action made by any person, firm,
associations, corporation, organization, partnership, venture or governmental
entity for monies now or hereafter owed or claimed to be owed to them with
respect to security deposit obligations or lease obligations of landlord/lessor
under the Leases required to be performed prior to the Proration Date, including
any reconciliation or audit claims for all years prior to the Proration Date.




5.

Counterparts.  This Assignment may be executed in any number of counterparts and
by each of the undersigned on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts put together shall
constitute but one and the same Assignment.











- 2 -













6.

Successors.  This Assignment shall be binding upon and inure to the benefit of
the parties hereto, and their respective, heirs, successors and assigns.




7.

Dispute.  In the event of any dispute between Assignor and Assignee arising out
of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay the sole prevailing party’s costs and expenses of such dispute,
including, without limitation, reasonable attorneys’ fees and costs.







(signature page follows)








- 3 -













SIGNATURE PAGE FOR

ASSIGNMENT OF TENANT LEASES AND SECURITY DEPOSITS







IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.




ASSIGNOR:




SHOPS AT VILLAGE WALK, L.L.C., a Florida limited liability company

By: /s/ David H. Baldauf

Name: David H. Baldauf

Its: Manager







ASSIGNEE:




INLAND DIVERSIFIED FORT MYERS VILLAGE WALK, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

By: /s/ Carol M. Hoffman

Name:  Carol M. Hoffman

Its: Assistant Secretary











- 4 -
















EXHIBITS







EXHIBIT A:

LEGAL DESCRIPTION OF THE PROPERTY

EXHIBIT B:

RENT ROLL (LIST OF TENANT LEASES AND SECURITY DEPOSITS)

EXHIBIT C:

EXCEPTIONS








- 5 -










EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY










Tract A of Shops at Village Walk, a plat recorded as instrument #2010000272950
of the Public Records of Lee County, Florida.




















EXHIBIT B

RENT ROLL (LIST OF TENANT LEASES AND SECURITY DEPOSITS)










Tenant Name

Date of Original Lease

Security Deposit

Publix Supermarkets, Inc.

August 21, 2008

n/a

Kumo Japanese Steak House, Inc.

March 1, 2010

$17,478.00

BK Optical of Sarasota, Inc. d/b/a Eyeglass Works

Dec 11, 2009

$4,500.00

Carl Fricke (Liquor Store)

March 18, 2010

$5,689.65

Southwest Florida Salons, LLC d/b/a Fantastic Sams

March 24, 2009

$2,566.67

Gindele Family Chiropractic

Dec 17, 2009

$4,400.00

Khoa Dang Hoang d/b/a Royal Nail & Spa

Dec 19, 2008

$8,502.67

Angela DeAugistine (d/b/a Broadway Floral Design)

October 31, 2009

$1,830.67

Guoxin Lin and Rong Lin d/b/a China Lin

Dec 17, 2008

$5,200.00

Pak Mail LC Corporation d/b/a Pak Mail

Aug 17, 2010

$4,000.00








- 7 -













EXHIBIT C

EXCEPTIONS




None














- 8 -


